Hall, J.
This suit involves the title to a small strip of land measuring 14 feet on West Monticello Street in the City of Brookhaven, Mississippi, and running in a northeasterly direction 217.22 feet to a point. The land is not in a business section but is in a residential section.
The chancellor made his findings of fact and conclusions of law after trial of the case and in his findings of fact he began with the title to this property in 1885 and traced it on down to date. There seems to have been some controversy as to the exact location of the 14 feet in question but the chancellor’s opinion takes into consideration all of the deeds involving this property since 1885 and makes it crystal clear that the appellees own the property and are in possession of it as a part of their residence lot. He decreed accordingly, from whence comes this appeal.
 We have carefully considered the whole matter and we are of the opinion that the chancellor was correct and that we would not be justified in reversing his decision. Consequently the decree of the lower court must be and it is hereby affirmed.
Affirmed.
McGehee, G. J., and Lee, Kyle and Gillespie, JJ., concur.